DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 17 June 2019.
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 

With respect to claim 1, the Applicant claims, “use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the technical and economic optimization is performed.  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how to perform a technical and economic optimization raises questions whether applicant truly had possession of this feature at the time of filing.   See MPEP 2161.01 (I).  Claims 2-21 inherit the deficiency noted in claim 1.

With respect to claim 2, the Applicant claims, “wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along 

With respect to claim 21, the Applicant claims, “wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses.”  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service value” or how a technical and economic optimization is used to calculate it.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate an energy service value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Claims 2-21 inherit the deficiency noted in claim 1.

With respect to claim 1, the Applicant claims, “A computer-implemented DSM system which utilizes the integration of physical system conditions, one or multiple DER ownership or operating models…”  The Applicant has rendered the claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has referred to a “DSM” and “DER,” however neither of these abbreviations have previously been defined within the claim, thus rendering it unclear as to what the Applicant’s claimed abbreviations refer to with their recitations.  For the purpose of examination, the Examiner will interpret “DSM” to mean “distribution system market” and “DER” to mean “distributed energy resource.”  Claims 2-21 inherits the deficiency noted in claim 1.

With respect to claim 2, the Applicant claims, “wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along with associated dispatch instructions.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as an “energy service values” using distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate energy service values rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Notably, though the claim does recite the use of distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling; none of these engines or models are defined, and no disclosure provides how these are used to calculate an energy service value.  Claim 3 inherits the deficiency noted in claim 2.


Claim 4 recites the limitation "wherein said energy delivery value comprises a value to the bulk system of delivery of energy by the specific DER to the specific location over the specific time frame."  There is insufficient antecedent basis for an energy delivery value comprises a value to a bulk system of delivery of energy by the specific DER to the specific location over the specific time frame."

Claim 5 recites the limitation "wherein said energy service value comprises a value to the distribution system…”  There is insufficient antecedent basis for this limitation in the claim.  The Applicant has rendered the claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has referred to “the distribution system” in this claim, however no particular distribution system has been identified.   In particular, depended upon claim 1 refers to a plurality of distribution systems, and thus it is unclear as to which distribution system this claim refers to.  For the purpose of examination, the Examiner will interpret the claim to read, “"wherein said energy service value comprises a value to a distribution system…”

With respect to claim 7, the Applicant claims, “wherein said market participant interface displays real-time run information.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has referred to “run information,” however they have failed to define what constitutes “run information.”  Notably, this raises the indefinite  real-time information concerning a distribution system.”

With respect to claim 8, the Applicant claims, “wherein said market participant interface displays scheduled, unscheduled, accepted and/or declined energy services transactions.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has listed out various options that are displayed, including scheduled, unscheduled, accepted, declined energy services transactions; however the use of the term “and/or” has rendered this claim indefinite and unclear.  Notably, it is unclear if the “and/or” is only meant to modify the accepted and declined terms, or if it is meant to modify all of the listed options.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein said market participant interface displays scheduled, unscheduled, accepted, or declined energy services transactions.
The term “long term planning data” in claim 11 is a relative term which renders the claim indefinite. The term “long term planning data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the Applicant has failed to identify any specific comprises planning data. “

With respect to claim 18, the Applicant claims, “wherein said market participant interface is configured to provide competitive procurement of DER to meet long term bulk system or distribution system needs.”  The terms “competitive procurement” and “long term… needs” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the Applicant has failed to set forth any definition of what makes procurement “competitive,” nor have they provided a definition of what would constitute “long term.”  For the purpose of examination, the Examiner will interpret the claim to read, “wherein said market participant interface is configured to provide procurement of DER to meet bulk system or distribution system needs.”

The term “long term DER programs” in claim 19 is a relative term which renders the claim indefinite. The term “long term DER programs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the Applicant has failed to identify any specific measurement that would define “long term,” and thus this value is purely a relative formation of DER programs.”


With respect to claim 20, the Applicant claims, “wherein said other grid services comprise at least one of: voltage, frequency, capacity, ramping, blackstart, microgriding, hosting capacity.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has referred to other services, and listed these as voltage, frequency, and capacity, however it is unclear how these are “services.”  Notably, a voltage and frequency are properties of electricity, and not a service.  Additionally, “capacity” may refer to a capacity of storage, but may also be the capacity of any other number of variables, including the capacity of a wire, what are not services.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein said other grid services comprise at least one of: voltage control, frequency control, capacity control, ramping, blackstart, microgriding, hosting capacity.”
With respect to claim 21, the Applicant claims, “wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses.”  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite (a) a data store including a plurality of bulk power system pricing data values originating from at least one bulk system operatively connected to an electric power distribution network, a plurality of distribution system topology data values originating from at least one distribution system operatively connected to the electric power distribution network, and a plurality of DER demand and characteristic data values originating from a plurality of DER operators operatively connected to the electric power distribution network; and b) one or more computer processors coupled to the data store and in communication with the plurality of distributed electric resources on said electric power distribution network, the one or more computer processors being programmed, upon receiving one or more requests, to: i) read from the data store at least one of said plurality of bulk power system pricing data values, at least one of said plurality of distribution system topology data values, 
The limitations of storing bulk power system pricing data values, a plurality of distribution system topology data values, and a plurality of DER demand and characteristic data values; reading bulk power system pricing data values, distribution system topology data values, and DER operational and characteristic data values; using each of said values read to perform a technical and economic optimization to assign an energy service value; and using said energy service value to provide a market participant interface through which market participants offer, bid, or negotiate value and service commitment; as drafted, under the broadest reasonable interpretation, encompasses elements that can be conducted in the human mind, and the management of commercial activities, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer elements (data store, processor, and interface), the claims recite an abstract idea.  For example, storing pricing data values, topology data values, and DER demand and characteristic data values; encompass a user observing and memorizing selected information.  In addition, reading the data values and 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or applying the abstract idea with a particular machine.  The claims do not recite the transformation of an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent-eligible subject matter.
The dependent claims 2-21 do not recite additional elements that would integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite the use of engines and models to generate energy service values and dispatch instructions, which is deemed a further recitation of the abstract idea in the categories of “Certain Methods of Organizing Human Activity,” as this merely is the management and formation of the commercial services (claim 2).  In addition, the claims further recite transmitting dispatch instructions, which encompasses the management of commercial activities by informing a service provider of the service they are to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burstall et al. (US 2016/0056628 A1) (hereinafter Burstall), in view of Cherian (US 2013/0054036 A1) (hereinafter Cherian).

With respect to claim 1, Burstall teaches:
A data store including a plurality of bulk power system pricing data values originating from at least one bulk system operatively connected to an electric power distribution network, a plurality of distribution system topology data values 
One or more computer processors coupled to the data store and in communication with the plurality of distributed electric resources on said electric power distribution network, the one or more computer processors being programmed, upon receiving one or more requests, to: i) read from the data store at least one of said plurality of bulk power system pricing data values, at least one of said plurality of distribution system topology data values, and at least one of said plurality of DER operational and characteristic data values (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe a management server reading the stored/received values in order to manage the grid and the market).
ii) Use each of said values read from the data store to perform a technical and economic optimization to assign an energy service value, said energy service value representing a value of supply, delivery, and storage of energy, as well as other grid services, by a specific DER to a specific location over a specific time frame (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the optimization accounts for pricing 
iii) Use said energy service value to provide a market participant interface (See at least paragraphs 36, 37, 83, and 110-114 which describe providing interfaces for users to use, wherein the interfaces allow users to participate and manage an energy market).

Burstall discloses all of the limitations of claim 1 as stated above.  Burstall does not explicitly disclose the following, however Cherian teaches:
iii) Use said energy service value to provide a market participant interface through which market participants offer, bid, or negotiate value and service commitment (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with 

With respect to claim 4, the combination of Burstall and Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said energy delivery value comprises a value to the bulk system of delivery of energy by the specific DER to the specific location over the specific time frame (See at least paragraphs 40, 45-62, 83, and 85-88 which describe calculating energy values for specific energy providers to specific consumers over a time period).

With respect to claim 5, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said energy service value comprises a value to the distribution system of delivery of energy services by the specific DER to the specific location over the specific time frame (See at least paragraphs 40, 45-62, 83, and 85-88 which describe calculating energy values for specific energy providers to specific consumers over a time period).

With respect to claim 6, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said market participant interface displays DER information to/from the DSM (See at least paragraphs 36, 37, 83, and 110-114 which describe providing interfaces for users to use, wherein the interfaces allow users to participate and manage an energy market).

With respect to claim 7, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays real-time run information (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy.  In addition, paragraph paragraphs 17, 65, and 66 describe the information as being real-time information).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to 

With respect to claim 8, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays scheduled, unscheduled, accepted and / or declined energy services transactions (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 9, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface displays participant and asset-specific pricing, broken out by location and time period (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy; wherein the information is for a specific user, supplier, and time).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 10, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said bulk power system pricing data comprises historical, same day, or day-ahead pricing (See at least paragraphs 34, 41, 64, 70, and 110-114 which describe the pricing data as including historic and current pricing).

With respect to claim 11, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said bulk power system pricing data comprises long term planning data (See at least paragraphs 34, 41, 64, 70, and 110-114 which describe the pricing data as including historic and current pricing, wherein the pricing includes desires of the suppliers and grid operator).

With respect to claim 12, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said distribution system topology data comprises a system model of the distribution system and constraints associated with the distribution system (See at least paragraphs 34, 35, 40-62, and 64 which describe the topological data as including an electrical system model, the location of the suppliers, the location of the generators, and the location of the storage location; and including the constraints and parameters of each endpoint).

With respect to claim 13, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises a number of DERs in each of a plurality of categories of DER (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the DER type).

With respect to claim 14, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises a number of DERs applying for connection to the grid (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the number of producers connected to a network).

With respect to claim 15, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said DER operational and characteristic data comprises capacities and time frames in which a number of DERs can connect to the grid (See at least paragraphs 33, 34, 41, 64, 83, 99, and 110-114 which describe storing pricing data from a power distribution network, topological data, and distributed energy resource demand and characteristic values, including the times of operations of the producers).

With respect to claim 16, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said one or more computer processors is further programmed to provide secondary markets for the energy services provided by the DERs or for the DERs themselves (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 18, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface is configured to provide competitive procurement of DER to meet long term bulk system or distribution system needs (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 19, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Cherian teaches:
Wherein said market participant interface is configured to provide formation of long term DER programs (See at least paragraphs 14, 15, 18, 40-42, 59, 65, and 66 which describe providing users and energy providers with an a market interface, 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian.  By providing an interface with the ability for users to offer and negotiate services, and form contractual relationships to provide and consume energy, the system would predictably encourage providers and consumers to participate in commerce at the most beneficial pricing.

With respect to claim 20, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said other grid services comprise at least one of: voltage, frequency, capacity, ramping, blackstart, microgriding, hosting capacity (See at least paragraphs 37, 39, 40, 45-62, 64, 71, and 83 which describe the server as managing energy providers and consumers actions, including the voltage, timing, and microgriding of operations).

With respect to claim 21, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to use analytics in the distribution system to generate energy service values, said analytics comprising one or more of: power flow, power flow optimization, constraint management, and hosting capacity analyses (See at least paragraphs 34, 37, 40, 45-62, 64, 71, and 83 which describe using constraints and power parameters to calculate energy values).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Burstall and Cherian as applied to claim 1 as stated above, and further in view of Wong et al. (US 2015/0134135 A1) (hereinafter Wong).

With respect to claim 2, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and distribution system modelling to generate energy service values, along with associated dispatch instructions (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the optimization accounts for pricing and grid health, and wherein the services include supply, delivery, and storage of energy).

Burstall discloses all of the limitations of claim 2 as stated above.  Burstall does not explicitly disclose the following, however Wong teaches:
Wherein said one or more computer processors is further programmed to use a distribution system state estimator, an optimal power flow engine, an economic optimization engine, and three- phase AC unbalanced distribution system modelling to generate energy service values, along with associated dispatch instructions (See at least paragraphs 58-59 which describe using state estimates, optimal power models, engineering analysis, and three-phase AC unbalanced distribution models to generate energy distribution values and commands).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian, with the system and method of using state estimates, optimal power models, engineering analysis, and three-phase AC unbalanced distribution models to generate energy distribution values and commands of Wong.  By accounting for three-phase AC unbalanced distribution system modelling to generate energy service values, a distribution system would predictably be able to 

With respect to claim 3, Burstall/Cherian/Wong discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Burstall teaches:
Wherein said one or more computer processors is further programmed to transmit said dispatch instructions to at least one operator of said at least one DER (See at least paragraphs 34, 39, 40, 45-62, 73, 74, 83, and 85-88 which describe a managing server using the stored information to conduct optimization of grid and electrical system service, wherein the server transmits dispatch instructions to energy producers).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burstall and Cherian as applied to claim 1 as stated above, and further in view of Bridges et al. (US 2015/0077056 A1) (hereinafter Bridges).


With respect to claim 17, Burstall/Cherian discloses all of the limitations of claim 1 as stated above.  Burstall and Cherian do not explicitly disclose the following, however Bridges teaches:
Wherein said market participant interface displays environmental factors in bids and offers submitted by participants (See at least paragraphs 52, 202, 203, 215-
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of collecting power pricing data, topology data of a network, and DER demand and characteristic data; wherein the information is used to calculate energy service values when supplying, consuming, and storing energy and wherein an interface is provided to participate in a market of Burstall, with the system and method of providing users and energy providers with an a market interface, wherein the interface allows users to offer and negotiate services, and form contractual relationships to provide and consume energy of Cherian, with the system and method of a market interface displayed to users, wherein the information displayed includes environmental factors in offers of Bridges.  By providing a user with environmental factors involved in offers to them, a user will predictably be able to make decisions for services that are most in line with their goals, such as environmental impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
27 January 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628